                        IN THE UNITED STATES DISTRICT COURT FOR
                              THE SOUTHERN DISTRICT OF GEORGIA
                                        SAVANNAH DIVISION


          JESSICA DAVIS,

                 Plaintiff,

          V.                                                CASE NO. CV418-152


          TREMAYNE LEE,


                 Defendant.




                                           ORDER


                 Before the   Court is Plaintiff's Stipulation              of   Dismissal

          with Prejudice. (Doc. 28.) Pursuant to Federal Rule of Civil

          Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action by

          filing "a stipulation of dismissal signed by all parties who

          have appeared." As       requested    by the      parties, this action is

          DISMISSED WITH PREJUDICE. Each party shall bear its own                   costs

          and attorneys' fees. The Clerk of Court is DIRECTED to close

          this case.


                 SO ORDERED this    /       day of April 2019.




                                               WILLIAM T.    MOORE, rjR.
           03
           CD                                  UNITED   STATES   DISTRICT   COURT
  ^>•                                          SOUTHERN   DISTRICT   OF GEORGIA
  go
C'-.-rc    ■tt


           ua

           OS      (D

  Cj<      o.

           o-»
